     Case 2:21-cv-04745-GW-KS Document 6 Filed 07/29/21 Page 1 of 2 Page ID #:31




 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
     YOUNG YIL JO,                     ) NO. CV 21-4745-GW (KS)
11                                     )
                     Plaintiff,
12           v.                        )
                                       )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
     SIX UNKNOWN NAMES AGENTS, )
14
     et al,                            )
15                                     )
                     Defendants.
16   _________________________________ )
17
18         On June 7, 2021, Plaintiff, a California state resident proceeding pro se, filed a civil
19   rights complaint under 42 U.S.C. § 1983 (the “Complaint”). (Dkt. No. 1.) The Complaint is
20   difficult to comprehend, with handwritten annotations in the margins of each page, multiple
21   attachments, and phrases blacked out throughout the pleading. (See generally id.)
22
23          As such, the Complaint violates Rule 8 of the Federal Rules of Civil Procedure and is
24   subject to dismissal for failure to state a claim upon which relief can be granted. See Fed. R.
25   Civ. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059
26   (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have difficulty understanding
27   and responding to it).
28

                                                   1
     Case 2:21-cv-04745-GW-KS Document 6 Filed 07/29/21 Page 2 of 2 Page ID #:32




 1         On June 10, 2021, the Court notified Plaintiff that he had failed to pay the filing fee and
 2   had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) On July 1, 2021, after
 3   three weeks had passed and Plaintiff had not responded to the Court’s notification, the Court
 4   ordered Plaintiff to show cause, no later than July 16, 2021, why the action should not be
 5   dismissed for failure to pay the filing fee or obtain authorization to proceed without
 6   prepayment of the fee. (Dkt. No. 4.)
 7
 8         On July 19, 2021, Plaintiff responded to the Order to Show Cause by re-filing the same
 9   defective “Complaint.” (Dkt. No. 5.) To date, Plaintiff has neither paid the filing fee nor
10   requested to proceed in forma pauperis. In light of the foregoing, IT IS HEREBY ORDERED
11   AND ADJUDGED that this action is DISMISSED.
12
13   DATED: July 29, 2021
14                                                      ________________________________
15                                                               GEORGE H. WU
                                                        UNITED STATES DISTRICT JUDGE
16
17
18
     Presented by:
19
20
21   ___________________________________
            KAREN L. STEVENSON
22   UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                   2
